 


110 HR 553 IH: Great Lakes Asian Carp Barrier Act
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 553 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mrs. Biggert (for herself, Mr. Rogers of Michigan, Mr. Ehlers, Mr. Gutierrez, Mr. Levin, Ms. Kaptur, Mr. McCotter, Mr. Petri, Mr. Hoekstra, Mr. Higgins, Mr. Lipinski, Mr. Dingell, Mr. Kirk, Mr. Walsh of New York, Ms. Slaughter, Mr. Kildee, Mr. Camp of Michigan, Mr. Conyers, Ms. Sutton, Mr. Stupak, Mrs. Miller of Michigan, Mr. Reynolds, Mr. Upton, Mr. Emanuel, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To require the Secretary of the Army to operate and maintain as a system the Chicago Sanitary and Ship Canal dispersal barriers. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Asian Carp Barrier Act. 
2.Consolidation of barrier projects 
(a)In generalThe Chicago Sanitary and Ship Canal Dispersal Barrier Project (referred to in this section as Barrier I) (as in existence on the date of enactment of this Act), constructed as a demonstration project under section 1202(i)(3) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(i)(3)), and the project relating to the Chicago Sanitary and Ship Canal Dispersal Barrier, authorized by section 345 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) (referred to in this section as Barrier II), shall be considered to constitute a single project. 
(b)Activities relating to Barrier I and Barrier II 
(1)Duties of Secretary of the ArmyThe Secretary of the Army, at Federal expense, shall— 
(A)upgrade and make permanent Barrier I; 
(B)construct Barrier II, notwithstanding the project cooperation agreement with the State of Illinois dated June 14, 2005; 
(C)operate and maintain Barrier I and Barrier II as a system to optimize effectiveness; 
(D)conduct, in consultation with appropriate Federal, State, local, and nongovernmental entities, a study of a range of options and technologies for reducing impacts of hazards that may reduce the efficacy of the Barriers; and 
(E)provide to each State a credit in an amount equal to the amount of funds contributed by the State toward Barrier II. 
(2)Application of creditA State may apply a credit received under paragraph (1)(E) to any cost-sharing responsibility for an existing or future Federal project with the Corps of Engineers in the State. 
(c)Feasibility studyThe Secretary, in consultation with appropriate Federal, State, local, and nongovernmental entities, shall conduct, at Federal expense, a feasibility study of the range of options and technologies available to prevent the spread of aquatic nuisance species between the Great Lakes and Mississippi River basins through the Chicago Sanitary and Ship Canal and other aquatic pathways. 
(d)Conforming amendmentSection 345 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) is amended to read as follows: 
 
345.There are authorized to be appropriated such sums as may be necessary to carry out the Barrier II project of the project for the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated pursuant to section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a).. 
 
